EXHIBIT 10.28

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of August 1,
2010 (the “Effective Date”), by and between EnteroMedics Inc. (the “Company”), a
Delaware corporation, whose principal place of business is 2800 Patton Road, St.
Paul, MN 55113, and Nicholas L. Teti, Jr. (the “Consultant”), whose address is
405 Alan Road Santa Barbara, CA, 93109.

WHEREAS, the Consultant currently serves as a member of the Company’s Board of
Directors;

WHEREAS, the Company desires that the Consultant provide additional services to
the Company as an independent contractor and the Consultant desires to provide
such additional services as an independent contractor.

NOW, THEREFORE, in consideration of the mutual representations, promises and
agreements contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Consultant hereby agree as follows:

1. Term of Agreement. The Company hereby engages the Consultant as a consultant,
subject to the terms and conditions hereof, for the period commencing as of the
Effective Date and ending on January 31, 2011 (the “Term”), except as the Term
may be extended by mutual written agreement of the parties hereto or earlier
terminated as hereafter provided. The period during which the Consultant is
performing services under this Agreement shall be referred to herein as the
“Consulting Period.”

2. Consulting Services. During the Consulting Period, the Consultant shall
perform consulting services for the Company. Such consulting services are
anticipated to include, but not limited to, working with Company management at a
strategic level with respect to the Company’s commercialization planning,
business and corporate development activities and investor relations. During the
Term, the Consultant will devote 160 hours per month to accomplishing his duties
and responsibilities under this Agreement. Consultant shall make himself
available in person for meetings and consultation with Company employees at the
Company’s headquarters in St. Paul, Minnesota upon reasonable request.
Consultant’s principal contact at EnteroMedics shall be Mark B. Knudson, Ph.D.,
and Consultant shall accept instructions/directions from and report to this
contact person or any other designee specified by Dr. Knudson.

3. Independent Contractor.

(a) The Consultant shall perform the consulting services described in Section 2
as an independent contractor without the power to bind or represent the Company
for any purpose whatsoever. Nothing herein contained shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
agent of the other, or as employer and employee. The Consultant shall not
present himself as an employee of the Company or any of its affiliates.



--------------------------------------------------------------------------------

(b) The Consultant shall not be entitled to participate in any employee benefit
plans maintained by on behalf of the Company or any of its affiliates during the
Consulting Period. The Consultant hereby acknowledges his separate
responsibility for all federal and state unemployment compensation taxes and
business license fees, if applicable.

4. Compensation.

(a) Consulting Fee. In remuneration for the consulting services to be performed
under this Agreement by the Consultant during the Consulting Period, the
Consultant shall receive a monthly consulting fee equal to seven thousand
dollars ($7,000.00) (the “Consulting Fee”), payable no less frequently than
monthly in arrears. The Consulting Fee shall be in addition to, and not in lieu
of, those fees or other remuneration to which the Consultant may be entitled
pursuant to Company policies in his position as member of the Board of
Directors.

5. Expenses. The Company will reimburse Consultant for actual incidental
expenses (with no increase for handling or other mark-up) incurred in performing
this Agreement, but such expenses shall not exceed one hundred dollars ($100)
per month without the Company’s prior written consent. Travel expenses must be
approved in advance by the Company. Consultant shall provide the Company with
appropriate documentation for tax purposes for all expenses paid by the Company.
The Company will reimburse Consultant for one-third the cost of Consultants
administrative assistant expenses. Consultant shall submit monthly invoices for
time and expenses.

6. Termination. During the Term, this Agreement and the Consulting Period may be
terminated at any time by the Company or the Consultant, with or without cause,
upon thirty (30) days’ prior written notice to the other party. The Agreement
may be terminated by the Company immediately for any willful breach by
Consultant of this Agreement or any willful misconduct or malfeasance by
Consultant that may be detrimental or harmful to the Company. In the event of
the termination of this Agreement pursuant to this Section 6, the Company’s
obligations under Section 4(a) shall cease on the effective date of such
termination. In the event of the Consultant’s death or permanent disability, the
Agreement and Consulting Period shall terminate. The provisions of this
Section 6, as well as Sections 7, 8, 9 and 15 shall survive the expiration or
termination of this Agreement and shall remain in full force and effect in
accordance with the terms thereof.

7. Exclusivity. Due to the confidential nature of the information which will be
disclosed to Consultant in connection with his performance of the consulting
services under this Agreement, Consultant shall not do any other consulting work
for any other third party in the area of the Company’s products, services or
Technology or for any competitor or potential competitor of the Company during
the Term and for a period of six months thereafter without prior approval by the
Company. The Company’s “Technology” shall include the Company’s proprietary
VBLOC™, vagal blocking therapy, and Maestro ™ System or any similar device or
related processes, products or



--------------------------------------------------------------------------------

services related to obesity management or treatment of gastrointestinal
disorders, including, without limitation, the use of neuroblocking or
neurostimulation to treat obesity, its associated co-morbidities, metabolic
syndrome and gastrointestinal disorders.

8. Confidential Information; Non-Solicitation. The parties hereto recognize that
a major need of the Company is to preserve its specialized knowledge, trade
secrets, and confidential information. The strength and good will of the Company
is derived from the specialized knowledge, trade secrets, and confidential
information generated from experience with the activities undertaken by the
Company. The disclosure of this information and knowledge to competitors would
be beneficial to them and detrimental to the Company. The Consultant
acknowledges that the proprietary information, observations and data obtained by
him during the Consulting Period concerning the business or affairs of the
Company are the property of the Company. By reason of being a member of the
Company’s Board of Directors and through the services provided under this
Agreement, the Consultant has or will have access to, and has obtained or will
obtain, specialized knowledge, trade secrets and confidential information about
the Company’s operations. Therefore, the Consultant hereby agrees as follows,
recognizing that the Company is relying on these agreements in entering into
this Agreement:

(a) The Consultant will not use, disclose to others, or publish or otherwise
make available to any other party any inventions or any Confidential Information
about the affairs of the Company, including but not limited to confidential
information concerning the results of the Company’s clinical trials and
financial condition. “Confidential Information” shall include any information
considered by the Company to be confidential and/or proprietary that is
disclosed by the Company to Consultant, all confidential information of third
parties that is to be held as confidential by the Company, commercial or trade
secrets about Company’s proprietary Technology, products, devices and methods,
as well as information about the Company’s engineering designs, plans and
standards, commercial plans, sales and marketing plans, techniques and reports,
analytical techniques, technical information, employee information, or financial
and business records, any of which contains proprietary information created or
acquired by the Company and which information is held in confidence by Company.
Confidential Information does not include information which: (i) becomes
generally available to the public, unless said Confidential Information was
disclosed in violation of a confidentiality agreement; or (ii) becomes available
to the Consultant on a non-confidential basis from a source other than the
Company or its agents, provided that such source is not bound by a
confidentiality agreement with the Company or has not breached a duty of
confidentiality to the Company in disclosing such information.

(b) During the Term and for twelve (12) months thereafter, the Consultant will
not directly or indirectly through another entity (i) induce any employee of the
Company to leave the Company’s employ (unless the Board of Directors shall have
authorized such employment and the Company shall have consented thereto in
writing) or in any way interfere with the relationship between the Company and
any employee thereof or (ii) tortuously interfere with the Company’s business
relationship with any



--------------------------------------------------------------------------------

supplier, customer, vendor, clinical trial sponsor or other business relation of
the Company.

9. Intellectual Property; Works of Authorship.

(a) Consultant agrees to disclose promptly to the Company all inventions,
improvements, know-how, formulas, trade secrets, secret processes, technical
information, or any other intellectual property (other than works of authorship)
made or conceived, either alone or jointly with others, during the term of this
Agreement and for six (6) months thereafter as a result of the services provided
pursuant to this Agreement or of the Confidential Information obtained by
Consultant during the term of this Agreement or any extension thereof.
Consultant agrees that the Company shall be the exclusive owner of the entire
right, title, and interest in and to any and all such intellectual property,
including any patent applications and any patents that may issue therefrom
anywhere in the world. Consultant agrees to assign all right, title, and
interest in and to such intellectual property to the Company without further
payment from the Company. Consultant also agrees that, upon the Company’s
request and at the Company’s expense, Consultant will provide reasonable
assistance to the Company in prosecuting, maintaining, and protecting patents
covering any such intellectual property.

(b) Any original work of authorship including any written, pictorial, graphic or
audiovisual work, sound recording, courseware design or architecture in any form
including, but not limited to, computer generated files and code, created by the
Consultant in the course of providing services to the Company under this
Agreement shall be deemed as “works made for hire” and be the sole property of
the Company and the Company shall own all the rights including the rights to
copyright in the work. To the extent that any of the foregoing does not qualify
as a “work made for hire,” Consultant hereby irrevocably transfers, assigns and
conveys the exclusive copyright ownership thereof to the Company, free and clear
of any liens, claims or other encumbrances, to the fullest extent permitted by
law. Consultant agrees to execute all documents and perform all acts that the
Company may reasonably request in order to assist the Company in perfecting its
rights in and to the works developed under this Agreement anywhere in the world.
The Company will reimburse Consultant for any expenses reasonably incurred by
Consultant in so doing.

(c) The obligations to assign inventions and copyrights to the Company shall not
apply to any invention or copyrights for which no equipment, supplies, facility
or trade secret information of the Company was used and which was developed
entirely on the Consultant’s own time, and (1) which does not relate
(a) directly to the business of the Company or (b) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Consultant for the Company.

10. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes any prior agreement or understanding whether oral or written
between the



--------------------------------------------------------------------------------

parties with respect to the matters covered hereby. Nothing in this Agreement
shall be construed to grant Consultant any right of service on the Company’s
Board of Directors or committee thereof.

11. Notices. All notices required or permitted by this Agreement shall be in
writing and may be delivered in person, sent by certified or registered mail,
return receipt required, postage paid to the addresses stated above or to such
other address as either party may designate or by facsimile to such facsimile
number as either party may designate. All mailing notices shall be deemed
effective upon depositing in the mail.

12. Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate as or be construed as a continuing waiver or as a
consent to or waiver of such subsequent breach.

13. Modification. This Agreement may only be modified in writing signed by both
parties.

14. Nonassignable. Since the consulting services to be provided under this
Agreement are personal, all duties to be performed by Consultant may not be
assigned to any other individual or third party without the written consent of
the Company.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Minnesota, without regard to
its principles of conflicts of laws. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF
THE MATTERS CONTEMPLATED HEREBY IS WAIVED BY THE COMPANY AND CONSULTANT. THE
COMPANY AND CONSULTANT HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN HENNEPIN COUNTY, MINNESOTA, IN CONNECTION
WITH ANY DISPUTE RELATED TO THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED
HEREBY.

16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

(remainder of page intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  ENTEROMEDICS, INC. By:  

/s/    MARK B. KNUDSON, PH.D.

Name:   Mark B. Knudson, Ph.D. Title:   President and Chief Executive Officer  
CONSULTANT  

/s/    NICHOLAS L. TETI, JR.

          Nicholas L. Teti, Jr.